EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gosnell, Guy, Reg., No. 34,610 on 05/17/2022.
The following claims have been replaced:
Claim 1, has been replaced by -- [An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determine, based on a geometrical criterion and at least one map object of a plurality of map objects, whether a map element of a first map element type or a second map element type shall be created, wherein map elements of the first map element type are associated with spaces that are narrower or smaller than spaces with which map elements of the second map element type are associated, wherein the computer program code  determine whether a map element of a first map element type or a second map element type shall be created; and wherein map elements of the first map element type are usable for applying a constraint to a user position and map elements of the second map element type are less usable for applying a constraint to a user position compared to the map elements of the first map element type; and create a map element according to the determined map element type, the created map element being associated with the at least one map object.];
Claim 8, has been replaced by -- [A method comprising: determining, based on a geometrical criterion and at least one map object of a plurality of map objects, whether a map element of a first map element type or a second map element type shall be created, wherein map elements of the first map element type are associated with spaces that are narrower or smaller than spaces with which map elements of the second map element type are associated, wherein the computer program code  determine whether a map element of a first map element type or a second map element type shall be created; and wherein map elements of the first map element type are usable for applying a constraint to a user position and map elements of the second map element type are less usable for applying a constraint to a user position compared to the map elements of the first map element type; and creating a map element according to the determined map element type, the created map element being associated with the at least one map object.];
Claim 15, has been replaced by -- [An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determine, for a respective map element and based on a database comprising at least one map element of a first map element type and at least one map element of a second map element type, a map element type associated with a position, wherein map elements of the first map element type are associated with spaces that are narrower or smaller than spaces with which map elements of the second map element type are associated, wherein the computer program code  determine whether a map element of a first map element type or a second map element type shall be created; and wherein map elements of the first map element type are usable for applying a constraint to a user position and map elements of the second map element type are less usable for applying a constraint to a user position compared to the map elements of the first map element type; and in case the determined map element is of the first map element type, determine a constraint to be applied to the position based on the map element.].
Allowable Subject Matter

Claims 1-20 are allowed in light of the examiner’s amendment authorized and filed on 05/17/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
As per claim 1, An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determine, based on a geometrical criterion and at least one map object of a plurality of map objects, whether a map element of a first map element type or a second map element type shall be created, wherein map elements of the first map element type are associated with spaces that are narrower or smaller than spaces with which map elements of the second map element type are associated, wherein the computer program code  determine whether a map element of a first map element type or a second map element type shall be created; and wherein map elements of the first map element type are usable for applying a constraint to a user position and map elements of the second map element type are less usable for applying a constraint to a user position compared to the map elements of the first map element type; and create a map element according to the determined map element type, the created map element being associated with the at least one map object. As per claim 8, A method comprising: determining, based on a geometrical criterion and at least one map object of a plurality of map objects, whether a map element of a first map element type or a second map element type shall be created, wherein map elements of the first map element type are associated with spaces that are narrower or smaller than spaces with which map elements of the second map element type are associated, wherein the computer program code  determine whether a map element of a first map element type or a second map element type shall be created; and wherein map elements of the first map element type are usable for applying a constraint to a user position and map elements of the second map element type are less usable for applying a constraint to a user position compared to the map elements of the first map element type; and creating a map element according to the determined map element type, the created map element being associated with the at least one map object. And, as per claim 15, An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determine, for a respective map element and based on a database comprising at least one map element of a first map element type and at least one map element of a second map element type, a map element type associated with a position, wherein map elements of the first map element type are associated with spaces that are narrower or smaller than spaces with which map elements of the second map element type are associated, wherein the computer program code  determine whether a map element of a first map element type or a second map element type shall be created; and wherein map elements of the first map element type are usable for applying a constraint to a user position and map elements of the second map element type are less usable for applying a constraint to a user position compared to the map elements of the first map element type; and in case the determined map element is of the first map element type, determine a constraint to be applied to the position based on the map element. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B